Case 4:11-cr-40073-JPG Document 129 Filed 05/07/21 Page 1 of 3 Page ID #889




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                   Case No. 11–CR–40073–JPG

 FRANCHIE FARMER,
 Defendant.

                                             ORDER

       Before the Court is Defendant Franchie Farmer’s Motion for Compassionate Release. (ECF

No. 126).

       Farmer has been serving a 141-month sentence for armed bank robbery since 2012.

(Judgment at 1, ECF No. 86). She is incarcerated at Federal Medical Center (“FMC”) Lexington

in Kentucky. (Def.’s Mot. at 5).

       In December 2020, Farmer moved for a sentence modification under 18 U.S.C.

§ 3582(c)(1)(A), also called compassionate release. (Def.’s Mot. at 1). She contends that a serious

medical condition—pitting edema—makes her especially vulnerable to the COVID-19 virus. (Id.

at 4). In brief, Farmer argues that her increased risk of experiencing serious complications if she

contracts COVID-19 is an extraordinary and compelling reason warranting her release. (See id.

at 1–5).

       District courts generally “may not modify a term of imprisonment once it has been

imposed . . . .” 18 U.S.C. § 3582(c). That said, an exception exists for when “extraordinary and

compelling reasons warrant such a reduction . . . .” Id. § 3582(c)(1)(A)(i). The burden of proof

rests on the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States

v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).
Case 4:11-cr-40073-JPG Document 129 Filed 05/07/21 Page 2 of 3 Page ID #890




           The Court acknowledges the particular danger posed by COVID-19 to prisoners, who live

in close quarters and often cannot practice social distancing. “But the mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release . . . .” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). The

Director of the Bureau of Prisons is in the best position to know which inmates are most vulnerable

to infection and whether they still pose a public-safety risk. And since March 2020, the Bureau has

released over 25,000 inmates that it has identified as “suitable for home confinement,”

Coronavirus, Bureau of Prisons (last visited May 7, 2021), 1 “a 250% increase in home

confinement placements since the beginning of the pandemic,” Statement of Michael D. Carvajal,

Director, Federal Bureau of Prisons Before the Committee on the Judiciary, United States Senate

(Apr. 15, 2021). 2 More importantly, as of April 19, 2021, all federal inmates are eligible for a

vaccine. Id. As a result, the Director expects that “by mid-May, . . . all inmates will have been

provided the opportunity to be vaccinated.” Id.

           With that in mind, there are not extraordinary and compelling reasons warranting a

sentence modification here. Farmer may have already been vaccinated since moving for

compassionate release. If not, then she may receive the vaccine now. If she rejects it for whatever

reason, the risk of infection will still be greatly reduced thanks to the more than 80,000 inmates

that have accepted invitations to receive the vaccine (40,000 of which have already received both

doses). Oversight of the Federal Bureau of Prisons: Hearing Before the Judiciary Comm.,

117 Cong. (2021) (statement of Michael Carvajal, Dir. of BOP). 3 And according to the Bureau,



1
    Available at https://www.bop.gov/coronavirus/.
2
    Available at https://www.judiciary.senate.gov/imo/media/doc/BOP%20Director%20-
     %20%20Written%20Statement%202021-04-15%20SJC%20Hearing%20.pdf.
3
    Available at https://www.judiciary.senate.gov/meetings/04/08/2021/oversight-of-the-federal-bureau-of-prisons.


                                                       —2—
Case 4:11-cr-40073-JPG Document 129 Filed 05/07/21 Page 3 of 3 Page ID #891




only one inmate at FMC Lexington currently has the virus. Coronavirus, BOP (last visited May 7,

2021). 4 In sum, the risk posed to Farmer by the pandemic is not currently extraordinary and

compelling. If the situation changes, then she may move for compassionate release again after

exhausting her administrative remedies.

          For those reasons, the Court DENIES Defendant Frenchie Farmer’s Motion for

Compassionate Release.

          IT IS SO ORDERED.

Dated: Friday, May 7, 2021
                                                        S/J. Phil Gilbert
                                                        J. PHIL GILBERT
                                                        UNITED STATES DISTRICT JUDGE




4
    Available at https://www.bop.gov/coronavirus/.



                                                     —3—
